Citation Nr: 1622064	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung condition, to include lymphadenopathy and sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Subsequently, jurisdiction over the case was transferred to the RO in Detroit, Michigan.

In February 2016, the Veteran testified at a videoconference hearing at the RO in Detroit, Michigan before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran testified that he was exposed to asbestos in service while he was stationed aboard Navy ships.  He also posits that his disability may be due to exposure to shorebirds while in the Navy.  

The Veteran's DD Form 214 reflects that his military occupational specialty was boatswain's mate, which indicates that the Veteran may have had minimal asbestos exposure.  See MR 21-1, Part IV, Subpart ii, Chapter 1, Section 1.3.c.

In November 2010, private clinician Dr. Bomber, who treated the Veteran for emphysema, noted that the Veteran underwent lung biopsy which revealed granulomas secondary to probable histoplasmosis and enlarged pulmonary lymph nodes, suggesting the possibility of sarcoidosis or silicosis.  Dr. Bomber further opined that the Veteran's lung condition was most likely secondary to inhalation of infectious organisms or silicon, and that it is likely that these exposures were encountered during his military service.  

A July 2011 VA examination report contained the opinion that it was less likely as not that the Veteran's lung conditions were related to exposure to asbestos or inhalation of infectious organisms in service.  

In a February 2012 statement, a VA clinician indicated that the Veteran was diagnosed with sarcoidosis in December 2008 and that, although the exact cause of such condition is unknown, the current working hypothesis is that sarcoidosis is caused through alteration in immune response after exposure to an environmental, occupational, or infectious agent in genetically susceptible individuals.  

The rationale for each of these opinions is limited, and as such additional follow-up as indicated below is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records concerning the Veteran's treatment for his pulmonary disorders.  If any other records of relevant private treatment are indicated to exist while this development is taking place, they should be sought.  

2.  Next, return the claims file to the July 2011 VA examiner for an addendum opinion as to the etiology of the claimed lung condition.  If the examiner who drafted the July 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After a review of the record on appeal (and any examination of the Veteran), the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed pulmonary disorder was caused by the Veteran's military service, including exposure to asbestos or from other infectious agents, including shorebird exposure.  

A complete rationale for any opinion expressed should be provided, with citation to particular facts supporting the conclusion(s).  If the Veteran does not have a lung condition known to be caused by asbestos exposure, that should be clearly stated, with supporting citation to appropriate medical authority.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the remanded issue.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


